FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                         March 4, 2008
                       UNITED STATES COURT OF APPEALS
                                                                      Elisabeth A. Shumaker
                                    TENTH CIRCUIT                         Clerk of Court



 JANOS TOEVS,

        Plaintiff - Appellant,
                                                             No. 07-1025
 v.                                                   (D.C. No. 06-cv-1620-ZLW)
                                                              (D. Colo.)
 LARRY REID; SGT. MORRIS;
 LT. TROXEL; CASE MANAGER
 KRISTY MOORE; EXECUTIVE
 DIRECTOR JOE ORTIZ,

        Defendants - Appellees.


                                 ORDER AND JUDGMENT*


Before HENRY, Chief Judge, TYMKOVICH, and HOLMES, Circuit Judges.


       Plaintiff-Appellant Janos Toevs, a Colorado prisoner proceeding pro se, appeals

the dismissal without prejudice of his amended complaint, filed pursuant to 42 U.S.C. §

1983, for failing to file a short and plain statement of his claims. Additionally, Mr. Toevs

moves for leave to proceed without prepayment of fees. We exercise jurisdiction




       * After examining the briefs and the appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent except under the doctrines of law of the case, res judicata and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
pursuant to 28 U.S.C. § 1291 and reverse and remand, and grant Mr. Toevs’s motion to

proceed without prepayment of fees.

                                     I. BACKGROUND

       Mr. Toevs filed his civil rights action, alleging that the actions of prison officials

violated his First Amendment right of access to the courts. After reviewing the pleading,

the magistrate judge ordered Mr. Toevs to file an amended complaint within thirty days,

or his complaint and action would be dismissed. Further, the magistrate judge required

Mr. Toevs to show cause why his complaint should not be dismissed for failure to exhaust

his administrative remedies.

       Mr. Toevs timely filed an amended complaint. However, the district court

determined that the amended complaint was deficient. The district court observed that the

amended complaint failed to include a short and plain statement of Mr. Toevs’s claims,

concluding that he spent twenty-three pages “making allegations that he easily could have

stated in only a few pages.” R., Doc. 10, at 3 (Order and Judgment of Dismissal, entered

Jan. 5, 2007). Moreover, the district court noted that Mr. Toevs did not exhaust his

administrative remedies. The court dismissed Mr. Toevs’s amended complaint and action

without prejudice, and entered judgment for the defendants.

                                      II. DISCUSSION

       Mr. Toevs argues that, by applying a pleading standard more stringent than should

be applied to a pro se litigant, the district court erred in dismissing his action for failure to




                                                2
comply with Federal Rule of Civil Procedure 8(a). We agree.1

       We must affirm the district court’s decision to dismiss an action for failing to

comply with Rule 8(a) unless the court abused its discretion. See Nasious v. Two

Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007).2 Rule 8(a) requires that

a plaintiff’s complaint contain “a short and plain statement” of the grounds upon which

his claim is based, a short and plain statement that he is entitled to relief, and a demand

for judgment. See Fed. R. Civ. P. 8(a). The short and plain statement rule is a de

minimus requirement, compelling the plaintiff to provide his opponents “‘fair notice of

what [his] claim is . . . and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly,

127 S. Ct. 1955, 1964 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). To

satisfy the requirements of Rule 8(a), a pro se litigant must understand that:

              [A] complaint must explain what each defendant did to him or her;
              when the defendant did it; how the defendant’s action harmed him or
              her; and, what specific legal right the plaintiff believes the defendant
              violated. . . . [T]hese are, very basically put, the elements that enable
              the legal system to get weaving – permitting the defendant sufficient
              notice to begin preparing its defense and the court sufficient clarity
              to adjudicate the merits.


       1
              The defendants did not enter an appearance or file a brief in this matter.
       2
               Federal Rule of Civil Procedure 41(b) “has long been interpreted to permit
courts to dismiss actions sua sponte for a plaintiff’s failure to . . . comply with the rules of
civil procedure or the court’s orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th
Cir. 2003). Although unstated, we assume that the district court dismissed Mr. Toevs’s
amended complaint pursuant to Rule 41(b). See Nasious, 492 F.3d at 1161 & n. 2 (“And,
to be sure, a failure to satisfy Rule 8 can supply a basis for dismissal: Rule 41(b)
specifically authorizes a district court to dismiss an action for failing to comply with any
aspect of the Federal Rules of Civil Procedure.”).

                                                   3
Nasious, 492 F.3d at 1163.

       Significantly, Rule 8(a) establishes “a ceiling (the complaint must be no more

than ‘a short and plain statement’)” and not “a floor (the complaint must at least be a

‘short and plain statement’.” Frazier v. Ortiz, Case No. 06-1286, 2007 WL 10765, at *2

(10th Cir. Jan. 3, 2007) (unpublished), cert. denied, 127 S. Ct. 3011 (2007) (citing New

Home Appliance Ctr., Inc. v. Thompson, 250 F.2d 881, 883 (10th Cir. 1957)).

Nonetheless, we recognize that pro se litigants may be hard pressed to conform to Rule

8(a)’s requirement of brevity while attempting to provide the defendant fair notice.

Consequently, we give pro se litigants greater leeway by construing their pleadings

liberally and holding them to less stringent standards than lawyers. See Andrews v.

Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007).

       We have reviewed Mr. Toevs’s complaint and his amended complaint. We

acknowledge that his pleadings are not a model of conciseness. Nevertheless, we

conclude that Mr. Toevs heeded the magistrate judge’s order and filed an amended

complaint that passes Rule 8(a) muster.

       Mr. Toevs’s twenty-five page, hand-written complaint pleaded one claim

supported by seventy-three separate paragraphs. The complaint consisted of a litany of

alleged grievances and offered no coherent legal theory. The magistrate judge ordered

Mr. Toevs to amend his complaint by editing and organizing his claims into a manageable

format, asserting each defendant’s personal participation, and by pleading an affirmative

link between those defendants and his alleged injuries. R., Doc. 6, at 4 (Order to File

                                             4
Amended Complaint and to Show Cause, entered Oct. 17, 2006). The magistrate judge

also required Mr. Toevs to demonstrate that he had administratively exhausted his claims.

       In contrast to the complaint, Mr. Toevs’s amended complaint contains five causes

of action in which he (a) identifies the legal rights he claims the defendants violated and

which defendants violated them, (b) provides a recitation of the facts underlying each of

his claims, and (c) informs both the defendants and the court how he believes the

defendants’ actions harmed him. Granted, Mr. Toevs’s amended complaint comprises

twenty-three pages. Yet, only approximately thirteen of those pages are devoted to Mr.

Toevs’s substantive claims. Approximately two or three of the twenty-three pages

attempt to show that he adequately exhausted his administrative remedies.

       Although this court has consistently upheld dismissals for failure to comply with

Rule 8, those cases are factually distinguishable. For instance, in Mann v. Boatright, 477

F.3d 1140, 1148 (10th Cir. 2007), cert. denied, 128 S. Ct. 897 (2008), the plaintiff filed a

ninety-nine page, single-spaced complaint. She “neither identifi[ed] a concrete legal

theory nor target[ed] a particular defendant” in 463 paragraphs. Mann, 477 F.3d at 1148.

Under these rather extreme circumstances, we determined that the district court properly

dismissed the complaint. See also Frazier, 2007 WL 10765, at *2 (characterizing a 136-

page amended complaint naming fifty-one defendants as a “sprawling chronicle” that

“cloud[ed]” the claims rather than “illuminat[ing]” them); Debardeleben v. Pugh, 85 Fed.

App’x 142, 145 (10th Cir. 2004) (“lengthy, confusing, ill-organized” complaint that

“failed to tie facts to allegations”) (unpublished); Abdelsamed v. United States, 13 Fed.

                                             5
App’x 883, 884 (10th Cir. 2001) (unpublished) (although proposed amended complaint

reduced the original 151-page complaint to seventy-six pages, it nonetheless contained

twice as many claims as the original, which were supported by “incomprehensible”

allegations); Windsor v. Colo. Dep’t of Corr., 9 Fed. App’x 967, 969 (10th Cir. 2001)

(unpublished) (“the sheer volume” of the lengthy complaint and hundreds of attachments

“fail to give the Defendants fair notice of the basis of the claims against them”). Cf.

Ausherman v. Stump, 643 F.2d 715, 716 (10th Cir.1981) (noting that plaintiff’s complaint

could “fairly be described as prolix” and “violat[ive] of Fed. R. Civ. P. 8(a),” amounting

to a “rambling narrative” of sixty-three pages with nine pages of attachments).

       Compared to Mann and similar cases, the thirteen pages Mr. Toevs dedicated to

setting forth his claims can hardly be considered excessive. Moreover, unlike the plaintiff

in Mann, Mr. Toevs alleged violations of identifiable constitutional rights supported by

factual assertions tethered to particular defendants. In reaching our holding, we do not

intend to criticize either the district court or the magistrate judge regarding their efforts to

address Mr. Toevs’s inartful pleadings. While we praise their patience and thoroughness,

we nonetheless remain mindful of the principle that a pro se litigant’s pleadings are to be

construed liberally. Applying that standard, we are convinced that Mr. Toevs’s amended

complaint meets the requirements of Rule 8(a).

       We express no view concerning the merits of Mr. Toevs’s action. Nor is this

decision designed to deter the district court from vigorously performing its screening

function under 42 U.S.C. § 1997e(c)(1). In carrying out that function, however, we note

                                               6
that the court will be operating under a legal framework different from the one prevailing

when it entered its dismissal order. Shortly thereafter, the Supreme Court held that

exhaustion of administrative remedies under the Prison Litigation Reform Act need not be

pled in a complaint. Jones v. Bock, 127 S. Ct. 910, 921-22 (2007); see

Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007) (discussing when

district court may raise exhaustion question sua sponte and how to proceed once raised,

including giving plaintiff opportunity to address issue).

                                   III. CONCLUSION

       We conclude that the district court abused its discretion in dismissing Mr. Toevs’s

action without prejudice. We REVERSE the dismissal, and REMAND to the district

court for further proceedings consistent with this order and judgment.

       We further GRANT Mr. Toevs’s request for leave to proceed on appeal without

the prepayment of fees under 28 U.S.C. § 1915. Although he has made partial payments

toward the filing fee, we remind him of his continuing obligation to make such payments

until the entire fee has been paid in full. See 28 U.S.C. § 1915(b)(1)-(2).



                                           Entered for the Court

                                           Jerome A. Holmes
                                           Circuit Judge




                                             7